Citation Nr: 1506431	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-47 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) disability rating (or evaluation) for
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from July 1990 to November 1997 and March 2002 to July 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied an increase a 0 percent rating for right ear hearing loss, and denied service connection for left ear hearing loss.  During the appeal, a November 2009 rating decision granted service connection for left ear hearing loss and rated the left ear hearing loss together with the already service-connected right ear hearing loss, assigning an initial 0 percent rating effective May 24, 2007, the date of an audiology examination.  

While the Veteran did not disagree with the initial rating assigned after the grant of service connection for left ear hearing loss, he had originally requested an increased rating for right ear hearing loss, and the Board finds that these issues are inextricably intertwined because hearing loss of each ear is to be rated together according to the VA rating schedule.  See 38 C.F.R. § 4.85 (2014).  Accordingly, the Board will proceed with deciding this appeal as one for higher rating for bilateral hearing loss, for the entire rating period on appeal for which service connection is in effect for hearing loss in both ears, which results in no prejudice to the Veteran because the service-connected bilateral hearing loss will be rated for the entire rating period on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has reviewed all the evidence in the Veteran's file on VBMS, as well as the "Virtual VA" system, to ensure a complete review of the evidence in this case.

In December 2014, the Veteran presented testimony relevant to the appeal at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

After review of the record, the Board finds that a remand is needed to provide the Veteran with a new audiology examination to assess the current severity of the bilateral hearing loss.  During the December 2014 Travel Board hearing, the Veteran testified that the symptoms of bilateral hearing loss have worsened since the last audiology examination.  The Veteran testified that he believed the most recent audiological examination was in 2009; however, the record shows an August 2012 audiological examination.  The Board construes that, when the Veteran testified as to symptoms that had worsened since the last examination (e.g., missing more words in conversation and having to increase the volume of the television in order to hear it) the Veteran was referring to symptoms that had had worsened since the August 2012 audiological examination.  

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the Veteran testified that bilateral hearing loss has increased in severity since the most recent audiological examination, the Board finds that a remand for an updated examination is warranted.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate audiology examination to help ascertain the current extent of the service-connected bilateral hearing loss.  All relevant documents should be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.  The audiologist is requested to fully describe the functional effects caused by the bilateral hearing loss disability.

2. Thereafter, readjudicate the hearing loss rating issue on the merits.  If the benefit sought remains denied, the Veteran and representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. §§  3.158, 3.655 (2014).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

